                                                                                USDCSDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                   DOC#: _______
---------------------------------------------------------------------- X        DATE FILED: 3/6/2020

KILLORAN,

                                   Plaintiffs,
                                                                                    19-cv-11098 (LJL)
                 -v-
                                                                                         ORDER
DHG MANAGEMENT CO. and DENIHAN
OWNERSHIP CO.,

                                   Defendants.
                                                                     X


LEWIS J. LIMAN, United States Disti·ict Judge:

        This case has been randomly reassigned to me for all pmposes. It is hereby:

        ORDERED that the Initial Preti-ial Conference previously scheduled for March 19, 2020
at 3:15 p.m. shall take place on that date and at that time in Comtroom 15C of the U.S. District
Comi for the Southern Disti·ict of New York, 500 Pearl Sti·eet, New York, New York.

         IT IS FURTHER ORDERED that, by one week prior to conference, the parties jointly
submit to the Comi a proposed Case Management Plan and Scheduling Order. A template is
available at https://www.nysd.uscomis.gov/hon-lewis-j-liman. This document should be filed
electi·onically on ECF, consistent with the Comi's Individual Practices in Civil Cases, which are
available on the same webpage. Pa1iies should consult the Individual Practices for guidance on
the matters to be discussed at the Initial Pretrial Conference and for the Comt's mles with respect
to communications with Chambers and other procedural matters.



       SO ORDERED.
Dated: March 6, 2020
       New York, New York




                                                                         LEWIS J. LIMAN
                                                                     United States Disti·ict Judge
